Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our ratio of earnings to fixed charges on a reported basis for the periods indicated.Earnings consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense, amortization of deferred financing costs and costs related to retiring certain debt early.We have calculated the ratio of earnings to fixed charges by adding net income from continuing operations to fixed charges and dividing that sum by such fixed charges. Three Months Ended Year Ended December 31, March 31, Net Income (loss) from continuing operations $ ) $ Interest Expense (1) Net income (loss) before fixed charges Capitalized interest 22 1 12 Interest expense (1) Total fixed charges Earnings / Fixed Charge Coverage Ratio 2.5x 2.9x 3.1x 1.6x 1.6x * 1.8x (1) Includes interest refinancing costs and amortization of deferred financing costs.
